         Case 1:18-cr-00212-AJN Document 159 Filed 10/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       10/29/2020

 United States of America,


                –v–                                                              18-cr-212 (AJN)

                                                                                     ORDER
 Tyrone Woolaston,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Due to measures to ensure the safety of all those attending the sentencing in light of the

COVID-19 pandemic, seating space in the courtroom is very limited. The courtroom will not be

able to accommodate the number of people listed in the Government’s letter dated October 27,

2020 (Dkt. No. 158). Space in the courtroom will largely be limited to the parties and counsel,

with a few socially-distanced seats in the gallery available to family members of the defendant.

An overflow courtroom will be set up where a limited number of additional people may safely

watch and hear the proceeding through a video feed. The Court will also set up an audio dial-in

number through which all interested parties may listen to the proceeding remotely by telephone.

The Court will issue a separate order with the dial-in number once it is available. For the safety

of all, the Court encourages all parties interested in the proceeding to take advantage of the

remote dial-in option. The Court will invite counsel to indicate who is present on the phone line

and the Court will deem that the equivalent of being present in the courtroom.

       SO ORDERED.

Dated: October 29, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
